Morrison, C. J., concurring.
By the order of the Superior Court of San Francisco the petitioner was adjudged guilty of a contempt of court, and was fined five hundred dollars. From this order or judgment petitioner has taken steps to appeal the matter to this court, and to that end has filed the notice and statement appropriate under proceedings on appeal.
It is claimed that the right of appeal does not exist, and notwithstanding petitioner’s attempted appeal, steps are being prosecuted to collect the fine imposed in the matter of the adjudged contempt. Petitioner now asks this court for an order staying all proceedings under the order of the court below. The right to the order asked for depends upon the question whether an appeal will lie in this case.
Section 1222 of the Code of Civil Procedure declares that “the judgment and orders of the court or judge in cases of contempt are final and conclusive”; and to give these words of the statute effect it must be held that no appeal can be taken in such cases under the Code. It is claimed, however, on behalf of the petitioner, that the right of appeal is a constitutional right—not to be taken away by the legislature. If the premises are correct, the conclusion is equally so. But let us see if the right of appeal exists under the Constitution.
*32The appellate jurisdiction of the Supreme Courtis fixed by section 4, article vi., of the Constitution, which reads. “ The Supreme Court shall have appellate jurisdiction in all cases in equity except such as arise in Justices’ Courts; also in all cases at law which involve the title or possession of real estate, or the legality of any tax, impost, assessment, toll, or municipal fine, or in which the demand, exclusive of interest, or the value of the property in controversy, amounts to three hundred dollars; also in cases of forcible entry and detainer, and in proceedings in insolvency, and in actions to prevent or abate a nuisance, and in all such probate matters as may be provided by law; also in all criminal cases prosecuted by indictment or information in a court of record on questions of law alone.”
In the case of New Orleans v. Steamship Company, 20 Wall. 392, the Supreme Court of the United State held that “ contempt of court is a specific criminal offense. The imposition of the fine was a judgment in a criminal case. That part of the decree is as distinct from the residue, as if it were a judgment upon an indictment for perjury committed in a deposition read at the hearing. This court can take cognizance of a criminal case only upon a certificate of division in opinion. In Crosby’s case, Mr. Justice Blackstone said: ‘The sole adjudication for contempt, and the punishment thereof, belongs exclusively and without interference to each respective court.’ ”
In the case of Ex parte Crittenden, 62 Cal. 534, the above case was followed by the present Supreme Court, and I see no reason to depart from the principle there stated.
It follows, then, that if the proceeding for contempt is in its nature a criminal proceeding, the right of'appeal, under the Constitution, must be referred to that clause which authorizes an appeal in criminal cases. The language there found is the following : An appeal will lie “ also in all criminal cases prosecuted by indictment or information in a court of record on questions of law alone.” This is not such a case, and it can hardly be seriously contended that it comes within the language or meaning of the provision of the Constitution above quoted. In denying the right of appeal under the circumstances of this-case, we in no sense endanger the liberty of the citizen. If the power of punishing for contempt is exercised by a tyrannical court in an *33arbitrary or unjustifiable manner, there are other modes of relief provided by law. Such a case may be reached generally by certiorari or habeas corpus. The power is given for wise and salutary purposes, and the exercise of it by an upright and honest judge Avill but seldom occur in cases Avhich do not demand a resort to this summary mode of punishment. To hold that the party in contempt may arrest the proceeding by appeal, would be to defeat in a measure the object and end__ of the law in conferring the poAver.
■ I concur in the judgment of the court that there is no right of appeal.